Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5-6, 8-12, 14-16, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Morikami et al. (US 2015/0328824) in view of Hayashi et al. (EP0728667), further in view of Watanabe et al. (U.S. Patent No. 5,674,741).
Regarding claims 1, 11-12, 20, Morikami discloses that, as illustrated in Fig. 1, a portable module for a container forming and filling system, the portable module comprising:
a control module (As illustrated in Fig. 1, several valves (V1, V2, V3 and V4), pressurizing device 21, a pressurized liquid feeding part 22 (pump assembly), a liquid circulating part 23  ) and the blow nozzle 4 (including the stretching rod 8) need to be controlled via a control module ([0051])); 
a pump assembly (next, as to the annex, the pressurizing device 21 has been essential in the conventional blow molding, and is a large-scale piece of equipment such as a pressure pump or a compressor ([0042], lines 1-4)); and 
11) (Figs. 1-4). As illustrated in Fig. 1, the connector part P2 is connected to the preform 31 (for forming) or the container 41 (for filling) through the nozzle 4 (related to claim 12). As illustrated in Fig. 1, the cavity 2 is for forming and filling in the machine (related to claim 20). 
However, Morikami does not disclose the forming portion and the pump assembly portion are totally separated by a connector. Morikami also does not explicitly show a control module.
In the same field of endeavor, liquid filling, Hayashi discloses that, as illustrated in Fig. 1, the filling speed and amount of the liquid discharged from each of the discharge pipes 8 are determined by control means for appropriately controlling the moving amount and speed of the pumping piston 27 (col. 4, lines 53-57). Hayashi discloses that, supplying pipes 5 connecting the filling nozzles 3 and the filling liquid supply means 4 (col. 3, lines 46-48). It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Morikami to incorporate the teachings of Hayashi to provide a control module (or means) and a connector between the forming machine and the pump assembly. Doing so would be possible to achieve the forming and filling processes in the single machine.
However, Morikami does not explicitly disclose the user/operator interface in the portable machine.
In the same field of endeavor, apparatus and manufacture of blood products, Watanabe discloses that, as illustrated in Fig. 1, an apparatus 1 for the manufacture of blood products 
Regarding claim 5, Morikami discloses that, as illustrated in Fig. 1, there are valves of V1, V2, V3, V4 and Vm in the machine. For example, the valve mechanism Vm is disposed to the upper end of the mouth tubular part 32 of the preform 31 and the amount of the liquid L remaining in a part of the feed channel Fs can be reduced and thus can be measured with high precision, allowing for controlling the head space Hs with higher precision ([0051]). Thus, Morikami discloses that, the portable module includes a plurality of valves and a valve control circuit for controlling the plurality of valves.     
Regarding claim 6, Morikami discloses that, further in the device of this embodiment, the liquid circulating part 23 is disposed, so as to newly feed the liquid L from piping R1 while adjusting the liquid L to a predetermined temperature and feeding the liquid L to the pressurized liquid feeding part 22 via the piping R2, and also to circulate the liquid L, while adjusting the liquid L to a predetermined temperature, between the pressurized liquid feeding part 22 and the feed channels Fs in the filling head part 4B ([0043], lines 1-8). The predetermined temperature has to be known via a temperature gauge. Thus, for one of ordinary skilled in the art it would have been obvious that Morikami discloses that the portable module further comprises a temperature gauge. 
8, Morikami discloses, as illustrated in Fig. 1, a pressurized air is blown into the preform 31 from a pressurized device 21r (manifold) via a valve V2r and the introductory route 6Bar ([0054], lines 9-11). Here, the valve V2r con be considered to play the function of the air supply regulator. 
 Regarding claim 9, Morikami discloses that, as illustrated in Fig. 1, the liquid circulation part 23 is disposed, so as to newly feed the liquid L from the piping R1 ([0042]).
Regarding claim 10, Morikami discloses, as illustrated in Fig. 1, the main part of the disclosed device includes the mold 1 and blow nozzle 4, …, a liquid circulating part 23 ([0033], lines 1-4). Here, the liquid circulating part 23 can be considered to play the function of the balance tank in the portable module. 
Regarding claims 14-16.
Claims 2-4, 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Morikami et al., Hayashi et al., and Watanabe et al. as applied to claim 1 above, further in view of Matthews (U.S. Patent No. 5,707,212).
Regarding claims 2-3, Hayashi in the combination discloses that, as illustrated in Fig. 5, in the portable module the pump assembly comprises a forming cylinder (Fig. 5, item 26) for filling the container.   
However, the combination does not explicitly disclose the pump assembly includes a gear box and the piston in the cylinder is driven via the gear box. 
In the same field of endeavor, feeding liquid products, Matthews discloses that, as illustrated in Fig. 1, the ball bearing screw 61 is coupled directly with a metal coupling 66 to the output shaft 67 of a gearbox 68 mounted on the machine framework 11. A servo motor 68 is connected by a direct metal coupling 71 to an input shaft 72 of the gearbox 68 (col. 3, lines 46-50). Matthews discloses that, as illustrated in Fig. 1, by counting the number of electrical pulses generated by the servo motor 69 and starting and stopping the servo motor based upon an accurate count of the pulses, an exact amount of vertical movement of the piston beam 44 (coupled with the piston 34 in the cylinder 24) can be determined (related to claim 3) (col. 3, lines 53-57). It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination to incorporate the teachings of Matthews to provide the gear box operably coupled to a motor, a linear roller screw operably coupled to the gear box, and couplings connecting linear roller screw to the forming cylinder. Doing so would be possible to provide precision servo motor control of the movements of the pistons in the portable machine.
4, Morikami discloses that, as illustrated in Fig. 1, a pressurized liquid feeding part 22 (a cylinder) comprises a cylinder manifold cap (as shown) for the cylinder.
Regarding claims 17-19, Hayashi discloses the movable carriage 21 as the base to which the control module, the motor, and the forming cylinder are mounted to; and a transport member (Fig. 1, item 35) connected to the base for moving the base. Hayashi discloses that, as illustrated in Fig. 5, inside the carriage 21 each of the filling liquid measuring members 23 has a cylinder 26 one end of which is connected to the filling valve 22, and a pumping piston 27 provided in the cylinder 26 so that when the filling valve 22 is open, the liquid in the supplying tank 24 is flowed into the cylinder by lowering the piston 27 (col. 4, lines 38-43). Hayashi discloses that, the filling speed and amount of the liquid discharged from each of the discharge pipes 8 are determined by control means for approximately controlling the moving amount and speed of the pumping piston 27. For one of ordinary skilled in the art, it would have been obvious to duplicate the pump assembly to one additional pump assembly (related to claim 18) (col. 4, lines 53-57). Watanabe discloses that, as illustrated in Fig. 1, an apparatus 1 for the manufacture of blood products contemplated by this invention comprises a container gathering case 10, a centrifuge 20, a control means 30, an operator console 40, … (col. 11, lines 37-41).
Both Hayashi and Watanabe discloses the claimed invention (the control module, the operator interface and the pump assembly) except for mounting them on two different transport members. It would have been obvious to one of ordinary skill in the art at the time the invention was made to Hayashi and Watanabe, since it have been held that constructing formerly integral structure (one transport member) in various elements (two transport members) involves only routine skill in art.  One would have been motivated to make the 19).
However, both Hayashi and Watanabe do not disclose the gear box and the linear roller screw. Matthews discloses that, as illustrated in Fig. 1, the ball bearing screw 61 is coupled directly with a metal coupling 66 to the output shaft 67 of a gearbox 68 mounted on the machine framework 11. A servo motor 68 is connected by a direct metal coupling 71 to an input shaft 72 of the gearbox 68 (col. 3, lines 46-50). Matthews discloses that, as illustrated in Fig. 1, by counting the number of electrical pulses generated by the servo motor 69 and starting and stopping the servo motor based upon an accurate count of the pulses, an exact amount of vertical movement of the piston beam 44 (coupled with the piston 34 in the cylinder 24) can be determined (related to claim 3) (col. 3, lines 53-57). It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination to incorporate the teachings of Matthews to provide the gear box operably coupled to a motor, a linear roller screw operably coupled to the gear box, and couplings connecting linear roller screw to the forming cylinder. Doing so would be possible to provide precision servo motor control of the movements of the pistons in the portable machine.
  Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Morikami et al., Hayashi et al., and Watanabe et al. as applied to claim 5 above, further in view of Isom et al. (US 2014/0290791).
Regarding claim 7, Morikami in the combination discloses that, as illustrated in Fig. 1, in the portable module the plurality of valves includes: a supply valve (Fig. 1, item Vm); a first 
However, Morikami does not explicitly disclose a cylinder vent valve and a pressure relief valve.
In the same field of endeavor, mobile filling station, Isom discloses that, such filling equipment include, but not limited to, piping and valve assemblies, …, pressure relief devices, … ([0005], lines 9-14). Isom discloses that, the first step in the sequence is venting all cylinders by opening vent valves 122 or 164 to a predefined vent pressure set point, typically 1 psig ([0052], lines 3-5). Thus, for one of ordinary skilled in the art it would have been obvious for Isom to disclose the cylinder vent valve and pressure relief valve in the portable module. It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination to incorporate the teachings of Isom to provide the cylinder vent valve and pressure relief valve in the portable module. Doing so would be possible to better control the forming and filling process in the portable machine.
 Claim 13 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Hayashi et al., Morikami et al. and Watanabe et al. as applied to claim 1 above, further in view of Mayer et al. (US 2020/0254677).
Regarding claim 13, Hayashi in the combination discloses that, a connector (Fig. 1, item 5) for connecting the portable module (Fig. 1, item 4) to a container filling machine (Figs. 1-2, item A). As illustrated in Fig. 1, the connector part 5 is connected to the container b through the 
	However, both Hayashi and Morikami do not disclose applying a laser sensor to detect the seal pins. 
In the same field of endeavor, blow molding, Mayer discloses that, two laser sensors 4 are attached to the intermediate frame 2, specifically at predetermined positions of the intermediate frame 2 provided for this purpose ([0041], lines 3-6).Thus, for one of ordinary skilled in the art, it would have been obvious for Mayer applying laser sensors to detect the position of the seal pins. It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination to incorporate the teachings of Mayer to provide laser sensors to detect the position of the seal pins. Doing so would be possible to control the forming and filling process dynamically in the portable machine, as recognized by Mayer ([0033]).
Claims 21-25 are rejected under 35 U.S.C. 103 as being unpatentable over Morikami et al. (US 2015/0328824) in view of Hayashi et al. (EP0728667), further in view of Watanabe et al. (U.S. Patent No. 5,674,741).
Regarding claims 21-24, Morikami discloses that, as illustrated in Fig. 1, a portable module for a container forming and filling system, the portable module comprising:
a control module (As illustrated in Fig. 1, several valves (V1, V2, V3 and V4), pressurizing device 21, a pressurized liquid feeding part 22 (pump assembly), a liquid circulating part 23  ) and the blow nozzle 4 (including the stretching rod 8) need to be controlled via a control module ([0051])); 

a connector (for example, Fig. 1, item P2) for connecting the portable module (Fig. 1, item 21) to a container forming and filling machine (related to claim 11) (Figs. 1-4). As illustrated in Fig. 1, the connector part P2 is connected to the preform 31 (for forming) or the container 41 (for filling) through the nozzle 4 (related to claim 12). As illustrated in Fig. 1, the cavity 2 is for forming and filling in the machine (related to claim 20). 
However, Morikami does not disclose the forming portion and the pump assembly portion are totally separated by a connector. Morikami also does not explicitly show a control module.
In the same field of endeavor, liquid filling,  Hayashi discloses that, as illustrated in Fig. 1, the filling speed and amount of the liquid discharged from each of the discharge pipes 8 are determined by control means for appropriately controlling the moving amount and speed of the pumping piston 27 (col. 4, lines 53-57). Hayashi discloses that, supplying pipes 5 connecting the filling nozzles 3 and the filling liquid supply means 4 (col. 3, lines 46-48). It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Morikami to incorporate the teachings of Hayashi to provide a control module (or means) and a connector between the forming machine and the pump assembly. Doing so would be possible to achieve the forming and filling processes in the single machine.

In the same field of endeavor, apparatus and manufacture of blood products, Watanabe discloses that, as illustrated in Fig. 1, an apparatus 1 for the manufacture of blood products contemplated by this invention comprises a container gathering case 10, a centrifuge 20, a control means 30, an operator console 40, … (col. 11, lines 37-41). It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Morikami to incorporate the teachings of Watanabe to provide the operator interface in the portable module. Doing so would be possible to provide the automatic filling and forming process in the portable machine.
However, Morikami does not explicitly disclose a transport member for moving the machine. 
Hayashi disclose that, a transport member (Fig. 1, item 35) for moving the portable module (as illustrated in Fig. 1, the above movable carriage 21 has casters 35 (or wheels; related to claim 24) provided at the bottom thereof so that it can be moved by a simple operation (col. 4, lines 29-31)). Hayashi discloses that, the base of the movable carriage 21 is for the mounting of the control module, the pump and the connectors (related to claim 22). As shown in Fig. 1, Hayashi discloses that, the transport member is mounted on the base of the movable carriage 21 (related to claim 23). It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Morikami to incorporate the teachings of Hayashi to provide a transport member to the 
Regarding claim 25, Morikami does not explicitly disclose a housing for the portable module having a door. Hayashi discloses that, as Illustrated in Figs. 1 and 5, the movable carriage is a box and the liquid tank 24 is sit on the top of the carriage 21. For one of ordinary skilled in the art, it would have been obvious for Hayashi having an opening or a door in the housing of the movable carriage 21 for the purpose to access the inside of housing. It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Morikami to incorporate the teachings of Hayashi to provide a door to the housing of the portable module. Doing so would be possible to achieve the forming and filling processes in the single movable machine.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIBIN LIANG whose telephone number is (571)272-8811.  The examiner can normally be reached on M-F 8:30 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison L Hindenlang can be reached on 571 270 7001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/SHIBIN LIANG/Examiner, Art Unit 1741

/MATTHEW J DANIELS/Primary Examiner, Art Unit 1742